Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
Claims 1, 2, 4 and 6-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the highlighted features below, a power control semiconductor device, comprising: 
a voltage input terminal to which a DC voltage is input; 
an output terminal; 
a voltage control transistor connected between the voltage input terminal and the output terminal; 
a control circuit that controls the voltage control transistor according to an output voltage of the output terminal; 
a bias circuit that generates a voltage that operates the control circuit based on the DC voltage input to the voltage input terminal; and 
a first external terminal and a second external terminal to which a first external input signal and a second external input signal provided from an outside are input, respectively, to control the output voltage, 
wherein the control circuit comprises: 
a voltage divider that divides the output voltage of the output terminal; 
an error amplifier that outputs a voltage corresponding to a potential difference between a predetermined reference voltage and a voltage divided by the voltage divider; and 
a logic circuit that generates: 
two or more control signals that changes the voltage divided by the voltage divider, which is input to the error amplifier, according to the first and second external input signals input to the first and second external terminals; and 
a signal that stops operation of the bias circuit in response to one of combinations of the first external input signal and the second external input signal.  

Claims 2, 4, 6 and 7 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the highlighted features below, a power control semiconductor device, comprising: 
a voltage input terminal to which a DC voltage is input; 
an output terminal; 
a voltage control transistor connected between the voltage input terminal and the output terminal; 
a control circuit that controls the voltage control transistor according to an output voltage of the output terminal; 
a bias circuit that generates a voltage that operates the control circuit based on the DC voltage input to the voltage input terminal; and 
a first external terminal and a second external terminal to which a first external input signal and a second external input signal provided from an outside are input, respectively, to control the output voltage, 
wherein the control circuit comprises: 
a voltage divider that divides the output voltage of the output terminal; 
an error amplifier that outputs a voltage corresponding to a potential difference between a predetermined reference voltage and a voltage divided by the voltage divider; and 
a logic circuit that generates: 
two or more control signals that changes the voltage divided by the voltage divider, which is input to the error amplifier, according to the first and second external input signals input to the first and second external terminals; and 
a signal that stops operation of the bias circuit in response to one of combinations of the first external input signal and the second external input signal, and 
wherein the logic circuit comprises: 
two or more transistors that are turned on/off by the first external input signal and the second external input signal input respectively to the first external terminal and the second external terminal; and 
two or more current sources respectively connected in series with the transistors, and 
when operation of the bias circuit is stopped by the signal from the logic circuit, currents of the two or more current sources are interrupted.  

Claims 9-13 depend directly or indirectly on claim 8 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 14 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the highlighted features below, a variable output voltage power supply, comprising: 
a power control semiconductor device comprising:
a voltage input terminal to which a DC voltage is input; an output terminal; 
a voltage control transistor connected between the voltage input terminal and the output terminal; 
a control circuit that controls the voltage control transistor according to an output voltage of the output terminal; 
a bias circuit that generates a voltage that operates the control circuit based on the DC voltage input to the voltage input terminal; and 
a first external terminal and a second external terminal to which a first external input signal and a second external input signal provided from an outside are input, respectively, to control the output voltage, 
wherein the control circuit comprises:
a voltage divider that divides the output voltage of the output terminal; 
an error amplifier that outputs a voltage corresponding to a potential difference between a predetermined reference voltage and a voltage divided by the voltage divider; and 
a logic circuit that generates: 
two or more control signals that changes the voltage divided by the voltage divider, which is input to the error amplifier, according to the first and second external input signals input to the first and second external terminals; and 
a signal that stops operation of the bias circuit in response to one of combinations of the first external input signal and the second external input signal; and 
a controller that outputs the first external input signal and the second external input signal to the first external terminal and the second external terminal, respectively,
 wherein the output voltage is changed according to the first external input signal and the second external input signal input to the first external terminal and the second external terminal from the controller.  

Claims 15-18 depend directly or indirectly on claim 14 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (06/10/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837